DETAILED ACTION
Final Rejection (3/26/22)

The present application is being examined under the pre-AIA  first to invent provisions.
 
Examiner has carefully reviewed Applicant’s response in light of the Non Final Office Action and prepared following Final Office Action.

If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.

All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."


Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.


Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.

Newly submitted claims 21-26 directed to an invention that is independent and/or distinct from the invention originally claimed for the following reasons: limitations added on 03/15/22. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102 (a) (1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Following claims are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2018/055515.

Regarding claims 1-8, 10-12, 14, 16-17, WO 2018/055515	discloses the invention as claimed to include a beam structure 1; comprising: a set of mounting structures 9; a beam structure section 6; a steering column structure section; and an intermediate structure section 6; wherein the set of mounting structures 9 is configured to mount the beam structure 1 to the vehicle; wherein the beam structure 1 with the set of mounting structure comprises a plastic material; wherein the beam structure 1 comprises an integrally-formed component; wherein the integrally-formed component is formed from a composite material; wherein the integrally-formed component is formed from a molded plastic material; wherein the beam structure 1 comprises an H-shaped cross-section; wherein the H-shaped cross-section comprises a section structure; wherein the beam structure 1 comprises a multi-section structure; wherein the beam structure 1 comprises a cross-member structure comprising a unitary construction providing relatively light-weight and relatively high-strength; 7; a support 14;  wherein the support 14 is integrally formed with the beam structure 1; wherein the beam structure section 6 comprises a section structure; wherein the intermediate structure section 6 comprises a section structure comprising a set of flanges with a web and at least one stiffener;  wherein the steering column structure section comprises a section structure; wherein the H-shaped cross-section of the beam structure 1 comprises a section structure; wherein the beam structure 1 comprises at least one of (a) a composite material and/or (b) plastic material and/or (c) an integrally-formed component formed from a composite material;  wherein the support 14 is configured to provide structural reinforcement. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner KIRAN B PATEL at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/
Primary Examiner, Art Unit 3612
 
Kiran B. Patel P.E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Group Art Unit 3612
Phone: 571-272-6665 
kiran.patel@uspto.gov
Fax: 571-272-6665